Title: To Thomas Jefferson from Meriwether Lewis, 22 July 1803
From: Lewis, Meriwether
To: Jefferson, Thomas


          
            Dear Sir, 
            Pittsburgh July 22nd. 1803.
          
          Yours of the 11th. & 15th. Inst. were duly recieved, the former on the 18th. inst., the latter on this day. For my pocketbook I thank you: the dirk could not well come by post, nor is it of any moment to me, the knives that were made at Harper’s ferry will answer my purposes equally as well and perhaps better; it can therefore be taken care of untill my return: the bridle is of no consequence at all. After the reciept of this letter I think it will be best to direct to me at Louisville Kentuckey.—
          The person who contracted to build my boat engaged to have it in readiness by the 20th. inst.; in this however he has failed; he pleads his having been disappointed in procuring timber, but says he has now supplyed himself with the necessary materials, and that she shall be completed by the last of this month; however in this I am by no means sanguine, nor do I believe from the progress he makes that she will be ready before the 5th. of August; I visit him every day, and endeavour by every means in my power to hasten the completion of the work: I have prevailed on him to engage more hands, and he tells me that two others will join him in the morning, if so, he may probably finish the boat by the time he mentioned: I shall embark immediately the boat is in readiness, there being no other consideration which at this moment detains me.—
          The Waggon from Harper’s ferry arrived today, bringing every thing with which she was charged in good order.
          The party of recruits that were ordered from Carlisle to this place with a view to descend the river with me, have arrived with the exception of one, who deserted on the march, his place however can be readily supplyed from the recruits at this place enlisted by Lieut. Hook.
          The current of the Ohio is extreemly low and continues to decline, this may impede my progress but shall not prevent my proceeding, being determined to get forward though I should not be able to make a greater distance than a mile pr. day.— 
          I am with the most sincere regard Your Obt. Servt.
          
            Meriwether Lewis. 
          
        